Citation Nr: 1128752	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION


The Veteran served on active duty from August 1948 to September 1949 and from November 1955 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's petition to reopen previously-denied claims for service connection for bilateral hearing loss disability and tinnitus.

In June 2009 the Board granted reopening of the claim for service connection for bilateral hearing loss disability.  In November 2010 the Board issued a decision that denied service connection for bilateral hearing loss disability and reopened the claim for service connection for tinnitus; the Board's action remanded the issue of entitlement to service connection for tinnitus to the Originating Agency for adjudication of the claim on the merits.  The file has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

Tinnitus was not present during service and the Veteran's current tinnitus is not etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for tinnitus.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided a letter in September 2006 that informed him of the elements required to establish entitlement to service connection, including with respect to the disability-rating and effective-date elements, and informed him of the respective duties of VA and the claimant in obtaining evidence; he had ample opportunity to respond prior to issuance of the December 2006 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), and VA and non-VA post-service treatment records were obtained.  Also, the Veteran has been afforded appropriate VA examination in response to his claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Board will accordingly address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

STRs show no indication of tinnitus. The Veteran's occupational specialty was supply specialist, a career field normally not associated with acoustic trauma.  The report of his separation examination in October 1959 shows ears and neurological system as "normal." In the accompanying self-reported Report of Medical History in October 1959 the Veteran denied ear trouble.

The Veteran's claim for service connection, received in July 2003, asserts tinnitus was first diagnosed in July 2003.  An unappealed RO rating decision in August 2003 denied service connection for tinnitus based on a finding that the Veteran had not shown a diagnosis of the claimed disorder.

The Veteran's request to reopen his claim for service connection for tinnitus, received in August 2006, asserts his tinnitus is due to noise exposure in service.  He reiterated in his Notice of Disagreement (NOD), received in February 2007, and in his substantive appeal, received in December 2007, that tinnitus is due to his noise exposure in service while working on the flight line.

The Veteran had a VA audiological evaluation in August 2010 in which the examiner reviewed the claims file and medical records.  The Veteran complained of tinnitus of the left ear, mild and resolving, occurring once every two-to-three weeks and of unknown circumstances of onset.  The Veteran reported a history of noise exposure in service due to flight line noise, and also reported noise exposure associated with being a truck driver for more than 30 years after discharge from service.  He denied recreational noise exposure.  

The audiologist stated that comprehensive review of the Veteran's claims file and STRs disclosed no documentation of tinnitus during active service or at the time of separation from service, and in fact the Veteran had denied ear-related symptoms at separation.  The audiologist was unable to locate any documentation to support the Veteran's conclusion that hearing loss and subsequent tinnitus were attributable to active service, when a long-term history of civilian noise exposure was evident.  Presbycusis could not be ruled out, and there was no evidence of chronicity or continuity of care for hearing loss for four decades after separation from service.  Considering all available information, the audiologist stated it is less likely than not that the claimed hearing loss and subsequent tinnitus were caused by or the result of noise exposure during active service.

The file contains a January 2011 letter from Dr. MN, a private audiologist, stating she had treated the Veteran for hearing loss since 2009; the Veteran also suffered from related bilateral tinnitus.  Dr. MN stated the Veteran's hearing loss and tinnitus were consistent with the excessive noise exposure he described during his active service.

On review of the evidence above, the Board finds the evidence establishes that the Veteran currently has tinnitus.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is conflicting medical opinion, with Dr. MN opining that the Veteran's tinnitus was consistent with reported acoustic trauma in service and the VA examiner opining that it is unlikely that the Veteran's tinnitus is related to his active service.


It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the opinion of the VA examiner to be more probative than the opinion of Dr. MN.  The Board notes at the outset that the VA examiner had access to the claims file while Dr. MN apparently did not have any treatment records other than those of her own office.  The Board acknowledges that it is not necessary for an examiner to have access to the claims file to render a competent examination in every instance; see Snuffer v. Gober, 10 Vet. App. 400 (1997).  However, when the issue is entitlement to service connection, access to the STRs that are located in the claims file, and access to post-service medical records pre-dating the claim on appeal, provides a significantly broader base of information for the examiner having such access.  Prejean, 23 Vet. App. 444, 448-49.  Thus, the opinion of the VA examiner is more probative to that extent.

The Board also notes that the opinion of Dr. MN that the Veteran's tinnitus is "consistent" with reported acoustic trauma in service is not supported any clinical rationale; in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  By comparison, the VA examiner provided clinical rationale by stating the current tinnitus was more likely related to a comorbid nonservice-connected disorder; the VA examiner also considered the Veteran's history of post-service acoustic trauma and his nonservice-connected disorders, as Dr. MN apparently did not.  The Board accordingly finds the opinion of the VA examiner to be more probative.  Gabrielson, 7 Vet. App. 36, 40.

The Board notes at this point that both Dr. MN and the VA examiner accepted the credibility of the Veteran's report of acoustic trauma during service, but the VA examiner found it more likely that the current disability is due to post-service noise exposure or to presbycusis.  There is accordingly no implication in the medical opinion of record that the Veteran is either not competent or not credible in reporting that he was exposed to excessive noise during service.

The Board also acknowledges that the Veteran is competent to state when he first noticed hearing loss; however, the Veteran in this case has not asserted, and the evidence of record does not show, that he had tinnitus during service or for an unspecified number of years after discharge from service.  In fact, the Veteran has not clearly stated, either in his correspondence to VA or to any medical examiner of record, exactly when he began to notice symptoms of tinnitus.   

In sum, the Board concludes that the preponderance of the evidence establishes tinnitus was not present during service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Since the evidence in this case preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.






ORDER

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


